IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-60,939-04


                          EX PARTE KENNY GONZALEZ, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 753382-A IN THE 228TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment. The Fourteenth Court of Appeals affirmed his conviction.

Gonzales v. State, No. 14-98-00128-CR (Tex. App.—Houston [14th Dist.] Sept. 14, 1999)(not

designated for publication).

        On April 13, 2018, this Court remanded this application to the trial court for findings of fact

and conclusions of law. On September 24, 2018, the trial court signed findings of fact and
conclusions of law recommending denying relief on Applicant’s ineffective assistance of counsel

grounds. The trial court recommended that relief be denied.

       Based on the trial court’s findings of fact as well as this Court’s independent review of the

entire record, we deny relief.

Filed: December 5, 2018

Do not publish